Title: Matthew Pate’s Survey of Eighteen-Acre Tract Adjacent to Poplar Forest, 30 April 1818
From: Pate, Matthew
To: 


          
            
               Apl 30th 1818
            
            
              
            
            
            Surveyed for Thomas Jefferson 18 acres of Land (by Virtue of a Land Office Treasury Warrant granted to him the 27th day of June 1812  for 100 acres & No 4915) Situate in the County of Bedford & Bounded as follows viz Begining at pointers Corner to his own popler forest tract thence along his own lines S 40½  E 68 poles to pointers S 62 W 38 poles to Cobbs Corner Red oak thence along his line N 43½ W 81 poles to a stake in a line of the Said popler forest tract thence along said line N 75 E 47 poles to the first Station—
            
               Matthew Pate S.B.C
            
          
          
            NB there being a ballance of 82 acres of the above warrant Still unappropriated it is therefore retaind in my Office for further use.—
            
              Matthew Pate S.B.C
            
          
        